Hall, Justice.
1. In a suit for compensation growing out of the breach a contract, which consisted in depriving plaintiff *8f the exclusive right which it was claimed he bargained for, to sell certain goods at a given price in a designated territory, and in employing others to do the work, without his consent, and when he was ready and willing to carry out his contract, the presiding judge charged the jury that he was entitled to recover as damages the entire amount at which it was shown he agreed to make the sales, *607although they were made by others. This court, in the case of Wallace vs. Tumlin, 42 Ga., 463, held that u the actual damages the plaintiff was entitled to recover, in such a case, embraced the difference between the cost of doing the work and the price to be paid for it; that the measure of damages for the breach or refusal to carry out such contract should be computed by ascertaining the profits of the enterprise, after deducting the legitimate and actual costs of its executionand they would have reversed the judgment for this error in the charge of the superior court, had not the plaintiff’s evidence given the correct measure of damages, which enabled them to correct the judgment, by ordering the amount of the cost of executing the contract to be written off.
We are not authorized to give a similar direction to this case, which we would willingly do, for the want of any evidence upon this material point.
2. The amendment which the court allowed to plaintiff’s declaration introduced no new cause of action, nor did it amount to a misjoinder of causes of action, as was insisted by the defendant; it simply supplied a defective statement of the plaintiff’s case, as set forth in the plaintiff’s original declaration.
This disposes of the exceptions as to testimony, founded upon the supposed error in sustaining the amendment. The other grounds of the motion are determined by what has been said in reference to the judge’s charge.
Judgment reversed.